     Case 4:19-cv-00046-DN Document 31 Filed 08/16/21 PageID.217 Page 1 of 5




                                 THE UNITED STATES DISTRICT COURT
                                                DISTRICT OF UTAH

    DANIEL HERRERA,

                              Plaintiff,                                 MEMORANDUM DECISION &
                                                                         ORDER GRANTING MOTION
    v.                                                                    TO AMEND COMPLAINT
    GARY HERBERT at el.,                                                      Case No. 4:19-CV-46-DN
                              Defendants.                                    District Judge David Nuffer



         Plaintiff’s motion to amend, (ECF No. 30), his pro-se prisoner civil-rights 1 complaint,

(ECF No. 4), is granted.

                                        GUIDANCE FOR PLAINTIFF

         Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(1) a

short and plain statement of the grounds for the court's jurisdiction . . .; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought." Rule 8's requirements mean to guarantee "that defendants enjoy fair notice of




1
 The federal statute creating a “civil action for deprivation of rights” reads, in pertinent part:
                   Every person who, under color of any statute, ordinance, regulation, custom, or
                   usage, of any State or Territory . . ., subjects, or causes to be subjected, any
                   citizen of the United States or other person within the jurisdiction thereof to the
                   deprivation of any rights, privileges, or immunities secured by the Constitution
                   and laws, shall be liable to the party injured in an action at law, suit in equity, or
                   other proper proceeding for redress, except that in any action brought against a
                   judicial officer for an act or omission taken in such officer’s judicial capacity,
                   injunctive relief shall not be granted unless a declaratory decree was violated or
                   declaratory relief was unavailable.
42 U.S.C.S. § 1983 (2021).
  Case 4:19-cv-00046-DN Document 31 Filed 08/16/21 PageID.218 Page 2 of 5




what the claims against them are and the grounds upon which they rest." TV Commc'ns Network,

Inc. v ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).

       Pro se litigants are not excused from complying with these minimal pleading demands.

"This is so because a pro se plaintiff requires no special legal training to recount the facts

surrounding his alleged injury, and he must provide such facts if the court is to determine

whether he makes out a claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). Moreover, it is improper for the Court "to assume the role of advocate for

a pro se litigant." Id. Thus, the Court cannot "supply additional facts, [or] construct a legal

theory for plaintiff that assumes facts that have not been pleaded." Dunn v. White, 880 F.2d

1188, 1197 (10th Cir. 1989).

       Plaintiff should consider these general points before filing an amended complaint:

       (1) The revised complaint must stand entirely on its own and shall not refer to, or

incorporate by reference, any portion of the original complaint. See Murray v. Archambo, 132

F.3d 609, 612 (10th Cir. 1998) (stating amended complaint supersedes original).

       (2) The complaint must clearly state what each defendant--typically, a named government

employee--did to violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d 1260, 1262-63

(10th Cir. 1976) (stating personal participation of each named defendant is essential allegation in

civil-rights action). "To state a claim, a complaint must 'make clear exactly who is alleged to

have done what to whom.'" Stone v. Albert, 338 F. App’x 757, (10th Cir. 2009) (unpublished)

(emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)).

Plaintiff should also include, as much as possible, specific dates or at least estimates of when

alleged constitutional violations occurred.



                                                                                                   2
  Case 4:19-cv-00046-DN Document 31 Filed 08/16/21 PageID.219 Page 3 of 5




       (3) Each cause of action, together with the facts and citations that directly support it,

should be stated separately. Plaintiff should be as brief as possible while still using enough words

to fully explain the “who,” “what,” “where,” “when,” and “why” of each claim. Robbins, 519

F.3d at 1248 ("The [Bell Atlantic Corp. v.] Twombly Court was particularly critical of complaints

that 'mentioned no specific, time, place, or person involved in the alleged [claim].' [550 U.S. 544,

565] n.10 (2007). Given such a complaint, 'a defendant seeking to respond to plaintiff's

conclusory allegations . . . would have little idea where to begin.' Id.").

       (4) Plaintiff may not name an individual as a defendant based solely on the person’s

supervisory position. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating

supervisory status alone does not support § 1983 liability).

       (5) Grievance denial alone with no connection to “violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983." Gallagher v.

Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009).

       (6) “No action shall be brought with respect to prison conditions under . . . Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C.S. § 1997e(a) (2020). However, Plaintiff need

not include grievance details in the complaint. Exhaustion of administrative remedies is an

affirmative defense that must be raised by defendants. Jones v. Bock, 549 U.S. 199, 216 (2007).




                                                                                                       3
  Case 4:19-cv-00046-DN Document 31 Filed 08/16/21 PageID.220 Page 4 of 5




                                              ORDER

       IT IS HEREBY ORDERED that:

(1) Plaintiff’s motion to amend his complaint is GRANTED. (ECF No. 30.)

(2) Plaintiff must within thirty days amend Complaint by filing a single document entitled,

“Amended Complaint.” All defendants and claims should be included in an amended complaint,

if filed, and will not be treated further by the Court unless properly included.

(3) The Clerk's Office shall mail Plaintiff the Pro Se Litigant Guide with a blank-form civil-

rights complaint which Plaintiff must use to pursue an amended complaint.

(4) If Plaintiff fails to timely amend his complaint according to this Order's instructions, this

action will be dismissed without further notice.

(5) Plaintiff shall not try to serve Amended Complaint on Defendants; instead the Court will

perform its screening function and determine itself whether the amended complaint warrants

service. No motion for service of process is needed. See 28 U.S.C.S. § 1915(d) (2021) (“The

officers of the court shall issue and serve all process, and perform all duties in [in forma

pauperis] cases.”).

(6) Plaintiff must tell the Court of any address change and timely comply with Court orders. See

D. Utah Civ. R. 83-1.3(e) ("In all cases, counsel and parties appearing pro se must notify the

clerk's office immediately of any change in address, email address, or telephone number.").

Failure to do so may result in this action’s dismissal for failure to prosecute. See Fed. R. Civ. P.

41(b) (“If the plaintiff fails to prosecute or to comply with these rules or a court order, a

defendant may move to dismiss the action or any claim against it. Unless the dismissal order

states otherwise, a dismissal under this subdivision (b) and any dismissal not under this rule--



                                                                                                       4
  Case 4:19-cv-00046-DN Document 31 Filed 08/16/21 PageID.221 Page 5 of 5




except one for lack of jurisdiction, improper venue, or failure to join a party under Rule 19--

operates as an adjudication on the merits.”).

(7) Extensions of time are disfavored, though reasonable extensions may be granted. Any

motion for time extension must be filed no later than 14 days before the deadline to be extended.

(8) No direct communication is to take place with any judge. All relevant information, letters,

documents, and papers, labeled with case number, are to be directed to the Clerk of Court.

       Dated August 16, 2021.


                                                BY THE COURT:

                                                ____________________________
                                                David Nuffer
                                                United States District Judge




                                                                                                  5
